DENY and Opinion Filed September 9, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00884-CV

                  IN RE TERESA WARD COOPER, Relator

          Original Proceeding from the 219th Judicial District Court
                            Collin County, Texas
                    Trial Court Cause No. 219-00556-2021

                        MEMORANDUM OPINION
                Before Justices Molberg, Pedersen, III, and Garcia
                           Opinion by Justice Molberg
      Before the Court is relator’s September 8, 2022 Petition for Writ of

Mandamus where she requests (1) a declaration that § 12.005 of the Texas Civil

Practice and Remedies Code as applied to her is unconstitutional and (2) that District

Clerk Lynne Finley and Court Reporter Robyn Rodriguez be compelled to prepare,

certify, and file their clerk’s and reporter’s records in appeal No. 05-22-00632-CV

without any fee, cost, charge, or expense against relator. Also before the Court is

relator’s September 8, 2022 Emergency Motion to Stay.

      The Court has considered relator’s petition for writ of mandamus and record,

and we conclude relator has not demonstrated entitlement to mandamus relief.
Accordingly, we deny the petition. See TEX. R. APP. P. 52.8(a). We also deny

relator’s Emergency Motion to Stay as moot.



220884f.p05                             /Ken Molberg//
                                        KEN MOLBERG
                                        JUSTICE




                                      –2–